                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF INDIANA
                                  INDIANAPOLIS DIVISION


KEITH W.,                                             )
                                                      )
                              Plaintiff,              )
                                                      )
                         v.                           )        No. 1:19-cv-1283-MJD-TWP
                                                      )
ANDREW SAUL, Commissioner of Social                   )
Security,                                             )
                                                      )
                              Defendant.              )


                              ORDER ON PETITIN FOR EAJA FEES


       This matter is before the Court on Plaintiff’s Petition for Attorney Fees under the Equal

Access to Justice Act [Dkt. 14]. The Court GRANTS the motion for the reasons set forth below.

                                           I. Background

       On March 29, 2019, Plaintiff filed his Complaint seeking judicial review of the ALJ’s

unfavorable finding denying his application for Supplemental Security Income. After Plaintiff

filed a brief in support of his Complaint, the parties filed an agreed motion to remand this case to

the Commissioner for further proceedings. [Dkt. 11.] The Court granted the motion and entered

judgment on September 18, 2019. [Dkt. 13.] Plaintiff timely filed the instant motion with

supporting documentation on September 30, 2019, requesting an EAJA attorney fee award in the

amount of $4,034.47 and costs in the amount of $400.00. [Dkt. 14.]

                                           II. Discussion

       Pursuant to the Equal Access to Justice Act (“EAJA”), a “court shall award to a

prevailing party other than the United States fees and other expenses . . . incurred by that party in

any civil action . . . brought by or against the United States.” 28 U.S.C. § 2412(d)(1)(A). In
order to succeed on a Petition for EAJA fees, the movant must, within thirty days of final

judgment in the action, file his application (1) showing that he is a “prevailing party,” (2) provide

the Court with an itemized statement that represents the computation of the fees requested, and

(3) allege that the position taken by the United States was “not substantially justified.” 28 U.S.C.

§ 2412(d)(1)(B). Additionally, the Court may, in its discretion, reduce or deny the award of fees

and expenses if the prevailing party “engaged in conduct which unduly and unreasonably

protracted the final resolution of the matter in controversy” during the course of the proceedings.

28 U.S.C. § 2412(d)(1)(C).

       There is no question that Plaintiff is a prevailing party in this case. See Shalala v.

Schaefer, 509 U.S. 292 (1993) (holding that Plaintiff whose complaint is remanded to an

administrative law judge for further consideration qualifies as a “prevailing party” under Section

2412(d)(1)(B) of the EAJA). The Plaintiff has provided appropriate documentation for his fee

request and alleged that the position of the Commissioner was not substantially justified. Next,

the Commissioner bears the burden of proving that his pre-litigation conduct, including the

ALJ’s decision itself, and his litigation position were substantially justified. See Stewart v.

Astrue, 561 F.3d 679, 683 (7th Cir. 2009). The Commissioner has not done so here; indeed, the

Commissioner has filed a notice that he does not object to the fee request. [Dkt. 16.] The Court

also is not aware of any “conduct which unduly and unreasonably protracted the final resolution

of the matter in controversy” by Plaintiff or his counsel. Therefore, the Court will not reduce or

deny an award of fees or expenses on such grounds.

       Finally, the Court must determine whether the amount of the fee award sought by

Plaintiff is reasonable pursuant to the terms of the EAJA. As a threshold requirement, 28 U.S.C.

§ 2412(d)(1)(B) of the EAJA requires Plaintiff to submit “an itemized statement from any



                                                  2
attorney or expert witness representing or appearing in [sic] behalf of the party stating the actual

time expended and the rate at which fees and other expenses were computed.” Plaintiff has done

so. See [Dkt. 14-2]. Plaintiff’s counsel spent 20.1 hours on this case; his legal assistant spent

0.8 hour. Id. The Court finds the number of hours expended to be reasonable.

       A reasonable EAJA fee is calculated under the lodestar method by multiplying a

reasonable number of hours expended by a reasonable hourly rate. Astrue v. Ratliff, 560 U.S.

586, 602 (2010). Although the hourly rate is statutorily capped at $125.00 per hour, the language

of the statute permits the Court to allow for “an increase in the cost of living” to arrive at a

higher hourly rate. 28 U.S.C. § 2412(d)(2)(A). In order to prove that such an increase is

justified, the Seventh Circuit has held that “an EAJA claimant may rely on a general and readily

available measure of inflation such as the Consumer Price Index, as well as proof that the

requested rate does not exceed the prevailing market rate in the community for similar services

by lawyers of comparable skill and experience.” Sprinkle v. Colvin, 777 F.3d 421, 423 (7th Cir.

2015). Reliance solely on a readily available measure of inflation is not sufficient, as an

inflation-adjusted rate might result in a rate higher than the prevailing market rate in the

community for comparable legal services, creating a windfall, which is to be avoided. Id. at 428-

29.

       Plaintiff sets out the appropriate calculation of the current hourly rate permitted by the

EAJA, taking into account the increase in the cost of living, as set forth in the Midwest

Consumer Price Index, since the statutory hourly rate was set at $125 per hour in March 1996.

See [Dkt. 15 at 3.] That calculation arrives at a maximum statutory hourly rate of $196.74 for

2019. The Court finds that this rate does not exceed the prevailing market rate in the community

by lawyers of comparable skill and experience and is consistent with the rate approved in other



                                                  3
similar cases in this district. The Plaintiff has requested an hourly rate of $100 for the work of

the legal assistant, which the Court also finds to be reasonable.

                                       IV. CONCLUSION

       For the reasons set forth above, the Court GRANTS Plaintiff’s Petition for Attorney Fees

under the Equal Access to Justice Act [Dkt. 14] and awards fees in the amount of $4,034.47 and

costs in the amount of $400.00, for a total award of $4,434.47. An award under the EAJA

belongs to Plaintiff and not his attorney and can be offset to satisfy any pre-existing debt that

Plaintiff owes the United States, Astrue v. Ratliff, 560 U.S. 586 (2010). However, if Defendant

verifies that Plaintiff does not owe a pre-existing debt to the government subject to the offset,

Defendant shall direct that the award be made payable to Plaintiff’s attorney pursuant to the

EAJA assignment duly signed by Plaintiff and counsel [Dkt. 15-3].

       SO ORDERED.



       Dated: 15 OCT 2019




Distribution:

Service will be made electronically on all
ECF-registered counsel of record via email
generated by the Court’s ECF system.




                                                  4
